The writer has reached the conclusion that our judgment reversing and rendering this case was error, and that appellees' motion for rehearing should be granted.
I do not disagree in any material respect with the legal propositions announced in the opinion of Mr. Chief Justice WALKER, but only with their application to the facts of this case.
As I construe the facts, Banker's contract with the Willises to pay the Breaux obligation was terminated by Banker and the Willises two years or more before Breaux even heard that such a contract had been made. If Banker's obligation to the Willises had terminated at the time Breaux elected to claim the rights of a third party beneficiary under it, which was by the filing of this suit, then, under all of the authorities, Breaux could assert no cause of action under it. For there was then no obligation of Banker which he could claim the benefit of. Reduced to simple terms, the original agreement between Banker and the Willises was that the Willises would pay the entire purchase price of the property involved to Banker, Banker in turn agreeing to pay off and discharge the Breaux debt against the property. The Willises were unable to carry out their part of the contract and upon their payment of a small amount to cover accrued interest and the conveyance of the property to a purchaser of Banker's selection, Badger, the Willis notes, amounting to $1,900, were returned to the Willises and, of course, their obligation to pay them was extinguished. As I view it, Banker's promise to the Willises to pay Breaux was likewise extinguished, for both obligations were part and parcel of one agreement. Each promise was dependent upon the other. The Willises being released by Banker from their promise to him, how can it be said that Banker was not released from his promise to them?
The fact that the Willises are bound to Badger on their warranty of title cannot affect the matter. That obligation arose not out of the original contract but was a new undertaking assumed by the Willises when they conveyed to Badger. Banker also is obligated to the Willises on a warranty because he warranted the title in his conveyance to the Willises and both are liable on their warranties to Badger. But as I view it, such obligations have no relation to the third party beneficiary contract originally made wherein Banker promised to pay the Breaux debt. The two obligations were entirely separate and distinct. Breaux was in no way concerned with the warranty obligations and he can predicate no rights upon them.
For the reasons given above, it is the writer's conclusion that the judgment of the trial court denying Breaux recovery against Banker should be affirmed.
But if the conclusion that the facts, as developed, fully established that the Banker-Willis contract was terminated by the transaction mentioned be incorrect, still it is the writer's view that the case should not be rendered but should be remanded for a new trial. The law of third party beneficiary contracts, as it exists in Texas, is not generally well understood. In fact, this court has had considerable trouble in trying to ferret out the law of this case. The writer believes it evident from the record that, with the law of his case established, the appellee Banker can probably produce additional evidence on a subsequent trial to strengthen his case. He won his judgment in the trial court on the former trial, and it seems to the writer that, in any event, this case should not be rendered but remanded in order that he may have opportunity to further develop it.
For the reasons above stated the writer dissents from the action of the majority in overruling the appellee's motion for rehearing. *Page 391